Exhibit 10.1

Purchase Agreement

Northeast Bancorp

500 Canal Street

Lewiston, Maine 04240

Ladies and Gentlemen:

1. The undersigned (the “Investor”) hereby confirms and agrees with Northeast
Bancorp, a Maine corporation (the “Company”) as follows:

2. As of the Closing (as defined below) and subject to the terms and conditions
hereof, the Investor will purchase from the Company and the Company will issue
and sell to the Investor (i) such number of shares of [voting]/[non-voting]
common stock, $1.00 par value per share, of the Company (the “Securities”) as is
set forth on the signature page hereto (the “Signature Page”) for a purchase
price of $8.00 per share.

3. The closing is expected to occur on May 21, 2012 (the “Closing”) in
accordance with Rule 15c6-1 promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), subject to the Company’s satisfaction of
certain closing conditions set forth in the underwriting and placement agreement
(the “Underwriting and Placement Agreement”), dated of even date herewith,
entered into between the Company and the placement agent (the “Placement Agent”)
for the Offering (as defined below). The provisions set forth in Exhibit A
hereto shall be incorporated herein by reference as if set forth fully herein.

4. The offering and sale of the Securities (the “Offering”) are being made
pursuant to the Registration Statement and the Prospectus (as such terms are
defined below).

5. The Company has filed or will file with the Securities and Exchange
Commission (the “Commission”) (i) a prospectus included in the registration
statement (File No. 333-180215), which became effective as of May 14, 2012 (the
“Base Prospectus”), (ii) if applicable, a preliminary prospectus related to the
Offering (together with the Base Prospectus, the “Statutory Prospectus”), and
(iii) if applicable, any issuer free writing prospectus as defined in Rule 433
under the Securities Act of 1933, as amended (the “Securities Act”), relating to
the Securities and delivered to the Investor on or prior to the date hereof (the
“Issuer Free Writing Prospectus”), and will file with the Commission a final
prospectus supplement (together with the Base Prospectus, the “Prospectus”) with
respect to the registration statement (File No. 333-180215) reflecting the
Offering, including all amendments thereto, the exhibits and any schedules
thereto, the documents otherwise deemed to be a part thereof or included therein
by the rules and regulations of the Commission (the “Rules and Regulations”) and
any registration statement relating to the Offering and filed pursuant to Rule
462(b) under the Rules and Regulations (collectively, the “Registration
Statement”), in conformity with the Securities Act, including Rule 424(b)
thereunder. The Base Prospectus, any Statutory Prospectus, any Issuer Free
Writing Prospectus and the pricing information contained in this agreement are
collectively the “Time of Sale Disclosure Package”.

6. The Company’s obligation to issue and sell the Securities to the Investor
shall be subject to the receipt by the Company of the purchase price for the
Securities being purchased hereunder as set forth on the Signature Page and the
accuracy of the representations and warranties made by the Investor and the
fulfillment of those undertakings of the Investor set forth herein to be
fulfilled prior to the date of the Closing.



--------------------------------------------------------------------------------

7. The Company shall, within four business days of the date hereof, (i) issue a
press release, disclosing all material aspects of the transactions contemplated
hereby and (ii) file a Current Report on Form 8-K with the Commission describing
the terms of the Offering (and including as exhibits to such Current Report on
Form 8-K this agreement and the Placement Agreement (as defined below)). The
Company shall not identify the Investor by name in any press release or public
filing, or otherwise publicly disclose the Investor’s name, without the
Investor’s prior written consent, unless required by applicable laws, rules and
regulations.

8. The Investor represents that (i) it has had full access to the Time of Sale
Disclosure Package prior to or in connection with its receipt of this agreement
and is relying only on such information and documents in making its decision to
purchase the Securities, and (ii) it is acquiring the Securities for its own
account, or an account over which it has investment discretion, and does not
have any agreement or understanding, directly or indirectly, with any person or
entity to distribute any of the Securities.

9. Each of the Investor and the Company represents to the other that it has the
requisite power and authority to enter into this agreement and to consummate the
transactions contemplated hereby and this agreement constitutes a valid and
binding obligation of each enforceable against it in accordance with the terms
of the agreement, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).

10. The Investor understands that nothing in this agreement, the Prospectus or
any other materials presented or made available to the Investor in connection
with the purchase and sale of the Securities constitutes legal, tax or
investment advice. The Investor has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of Securities.

11. The Investor represents that neither the Investor nor any person acting on
behalf of, or pursuant to any understanding with or based upon any information
received from, the Investor has, directly or indirectly, as of the date of this
agreement, engaged in any purchases or sales in the securities of the Company or
has violated its obligations of confidentiality with respect to the Offering
since the time that the Investor was first contacted by the Company or its
agents with respect to the transactions contemplated hereby. The Investor
covenants that neither he, nor any Person acting on behalf of, or pursuant to
any understanding with or based upon any information received from, the Investor
will engage in any purchases or sales in the securities of the Company prior to
the time that the transactions contemplated by this agreement are publicly
disclosed. Notwithstanding the foregoing, in the case of an Investor and/or its
affiliates that is, individually or collectively, a multi-managed investment
bank or vehicle whereby separate portfolio managers manage separate portions of
such Investor’s or affiliates assets and the portfolio managers have no direct
knowledge of the investment decisions made by the portfolio managers managing
other portions of such Investor’s or affiliates assets, the representation set
forth above shall only apply with respect to the portion of assets managed by
the portfolio managers that have knowledge about the financing transaction
contemplated by this agreement.

12. The Investor represents that, except as set forth below, (i) he has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (ii) it is
not a FINRA member or an Associated Person (as such term is defined under FINRA
Membership and Registration Rules Section 1011(b)) as of the date hereof, and
(iii) neither it nor any group of investors of which it is a member, will
beneficially own or have the right to acquire



--------------------------------------------------------------------------------

(including by virtue of beneficially owning securities convertible or
exercisable for Common Stock), in the aggregate, 20% or more of the Common Stock
outstanding or 20% of the voting power of the Company immediately after the
consummation of the Offering. Exceptions:

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

13. This agreement will involve no obligation or commitment of any kind until
this agreement is accepted and countersigned by or on behalf of the Company. All
covenants, agreements, representations and warranties herein will survive the
execution of this agreement, the delivery of the Securities being purchased and
the payment therefor. This agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor.
This agreement will be governed by the internal laws of the State of New York.
This agreement may be executed in one or more counterparts, each of which will
constitute an original, but all of which, when taken together, will constitute
but one instrument. The Investor acknowledges and agrees that the Investor’s
receipt of the Company’s counterpart to this agreement shall constitute written
confirmation of the Company’s sale of Securities to such Investor.

14. The Company has entered into the Underwriting and Placement Agreement with
the Placement Agent that contains representations, warranties, covenants and
agreements of the Company that may be relied upon by the Investor, which shall
be a third party beneficiary thereof.